Opinion of the Court
Robert E. Quinn, Chief Judge:
Among the offenses to which the accused pleaded guilty are an unauthorized absence from his place of duty, the U. S. Naval Receiving Station, Naval Station, San Diego, California, and a breach of arrest, the limits of which were the U. S. Naval Station. He now contends that the charges are multi-plicious and that he cannot be separately punished for each offense.
The charges allege that both offenses occurred on the same day. However, that allegation alone does not necessarily establish that the two offenses are not separate. See United States v Helfrick, 9 USCMA 221, 25 CMR 483. The board of review held that since the accused’s place of duty was not the same as the area of his arrest, his unauthorized departure from the former did not necessarily prove the unauthorized departure from the latter. Nothing in the record points to a contrary conclusion. Cf. United States v Taglione, 9 USCMA 214, 25 CMR 476. Accordingly, the decision of the board of review is affirmed.
Judges Latimer and Ferguson concur.